(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   THOMPSON v. NORTH AMERICAN STAINLESS, LP

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

  No. 09–291.      Argued December 7, 2010—Decided January 24, 2011
After petitioner Thompson’s fiancée, Miriam Regalado, filed a sex dis­
  crimination charge with the Equal Employment Opportunity Com­
  mission (EEOC) against their employer, respondent North American
  Stainless (NAS), NAS fired Thompson. He filed his own charge and a
  subsequent suit under Title VII of the Civil Rights Act, claiming that
  NAS fired him to retaliate against Regalado for filing her charge.
  The District Court granted NAS summary judgment on the ground
  that third-party retaliation claims were not permitted by Title VII,
  which prohibits discrimination against an employee “because he has
  made a [Title VII] charge,” 42 U. S. C. §2000e–3(a), and which per­
  mits, inter alia, a “person claiming to be aggrieved . . . by [an] alleged
  employment practice” to file a civil action, §2000e–5(f)(1). The en
  banc Sixth Circuit affirmed, reasoning that Thompson was not enti­
  tled to sue NAS for retaliation because he had not engaged in any ac­
  tivity protected by the statute.
Held:
    1. If the facts Thompson alleges are true, his firing by NAS consti­
 tuted unlawful retaliation. Title VII’s antiretaliation provision must
 be construed to cover a broad range of employer conduct. Burlington
 N. & S. F. R. Co. v. White, 548 U. S. 53. It prohibits any employer ac­
 tion that “ ‘well might have “dissuaded a reasonable worker from
 making or supporting a [discrimination] charge,” ’ ” id., at 68. That
 test must be applied in an objective fashion, to “avoi[d] the uncertain­
 ties and unfair discrepancies that can plague a judicial effort to de­
 termine a plaintiff’s unusual subjective feelings.” Id., at 68–69. A
 reasonable worker obviously might be dissuaded from engaging in
 protected activity if she knew that her fiancé would be fired. Pp. 2–4.
    2. Title VII grants Thompson a cause of action. Pp. 4–7.
2         THOMPSON v. NORTH AMERICAN STAINLESS, LP

                                  Syllabus

          (a) For Title VII standing purposes, the term “person aggrieved”
    must be construed more narrowly than the outer boundaries of Arti­
    cle III. Dictum in Trafficante v. Metropolitan Life Ins. Co., 409 U. S.
    205, suggesting that Title VII’s aggrievement requirement reaches as
    far as Article III permits, is too expansive and the Court declines to
    follow it. At the other extreme, limiting “person aggrieved” to the
    person who was the subject of unlawful retaliation is an artificially
    narrow reading. A common usage of the term “person aggrieved”
    avoids both of these extremes. The Administrative Procedure Act,
    which authorizes suit to challenge a federal agency by any “person
    . . . adversely affected or aggrieved . . . within the meaning of a rele­
    vant statute,” 5 U. S. C. §702, establishes a regime under which a
    plaintiff may not sue unless he “falls within the ‘zone of interests’
    sought to be protected by the statutory provision whose violation
    forms the legal basis for his complaint,” Lujan v. National Wildlife
    Federation, 497 U. S. 871, 883. Title VII’s term “aggrieved” incorpo­
    rates that test, enabling suit by any plaintiff with an interest “ ‘ar­
    guably [sought] to be protected’ by the statutes,” National Credit Un
    ion Admin. v. First Nat. Bank & Trust Co., 522 U. S. 479, 495, while
    excluding plaintiffs who might technically be injured in an Article III
    sense but whose interests are unrelated to Title VII’s statutory pro­
    hibitions. Pp. 4–7.
          (b) Applying that test here, Thompson falls within the zone of in­
    terests protected by Title VII. He was an employee of NAS, and Title
    VII’s purpose is to protect employees from their employers’ unlawful
    actions. Moreover, accepting the facts as alleged, Thompson is not an
    accidental victim of the retaliation. Hurting him was the unlawful
    act by which NAS punished Regalado. Thus, Thompson is a person
    aggrieved with standing to sue under Title VII. P. 7.
567 F. 3d 804, reversed and remanded.

   SCALIA, J., delivered the opinion of the Court, in which all other
Members joined, except KAGAN, J., who took no part in the considera­
tion or decision of the case. GINSBURG, J., filed a concurring opinion, in
which BREYER, J., joined.
                        Cite as: 562 U. S. ____ (2011)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 09–291
                                   _________________


     ERIC L. THOMPSON, PETITIONER v. NORTH

             AMERICAN STAINLESS, LP

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE SIXTH CIRCUIT

                               [January 24, 2011] 


   JUSTICE SCALIA delivered the opinion of the Court.
   Until 2003, both petitioner Eric Thompson and his
fiancée, Miriam Regalado, were employees of respondent
North American Stainless (NAS). In February 2003, the
Equal Employment Opportunity Commission (EEOC)
notified NAS that Regalado had filed a charge alleging sex
discrimination. Three weeks later, NAS fired Thompson.
   Thompson then filed a charge with the EEOC. After
conciliation efforts proved unsuccessful, he sued NAS in
the United States District Court for the Eastern District of
Kentucky under Title VII of the Civil Rights Act of 1964,
78 Stat. 253, 42 U. S. C. §2000e et seq., claiming that NAS
had fired him in order to retaliate against Regalado for
filing her charge with the EEOC. The District Court
granted summary judgment to NAS, concluding that Title
VII “does not permit third party retaliation claims.” 435
F. Supp. 2d 633, 639 (ED Ky. 2006). After a panel of the
Sixth Circuit reversed the District Court, the Sixth Circuit
granted rehearing en banc and affirmed by a 10-to-6 vote.
567 F. 3d 804 (2009). The court reasoned that because
Thompson did not “engag[e] in any statutorily protected
2      THOMPSON v. NORTH AMERICAN STAINLESS, LP

                     Opinion of the Court

activity, either on his own behalf or on behalf of Miriam
Regalado,” he “is not included in the class of persons for
whom Congress created a retaliation cause of action.” Id.,
at 807–808.
  We granted certiorari. 561 U. S. ___ (2010).

                              I
    Title VII provides that “[i]t shall be an unlawful em­
ployment practice for an employer to discriminate against
any of his employees . . . because he has made a charge”
under Title VII. 42 U. S. C. §2000e–3(a). The statute
permits “a person claiming to be aggrieved” to file a charge
with the EEOC alleging that the employer committed an
unlawful employment practice, and, if the EEOC declines
to sue the employer, it permits a civil action to “be brought
. . . by the person claiming to be aggrieved . . . by the al­
leged unlawful employment practice.” §2000e–5(b), (f)(1).
    It is undisputed that Regalado’s filing of a charge with
the EEOC was protected conduct under Title VII. In the
procedural posture of this case, we are also required to
assume that NAS fired Thompson in order to retaliate
against Regalado for filing a charge of discrimination.
This case therefore presents two questions: First, did
NAS’s firing of Thompson constitute unlawful retaliation?
And second, if it did, does Title VII grant Thompson a
cause of action?

                              II
  With regard to the first question, we have little diffi­
culty concluding that if the facts alleged by Thompson are
true, then NAS’s firing of Thompson violated Title VII. In
Burlington N. & S. F. R. Co. v. White, 548 U. S. 53 (2006),
we held that Title VII’s antiretaliation provision must be
construed to cover a broad range of employer conduct. We
reached that conclusion by contrasting the text of Title
                  Cite as: 562 U. S. ____ (2011)             3

                      Opinion of the Court

VII’s antiretaliation provision with its substantive antidis­
crimination provision. Title VII prohibits discrimination
on the basis of race, color, religion, sex, and national origin
“ ‘with respect to . . . compensation, terms, conditions, or
privileges of employment,’ ” and discriminatory practices
that would “ ‘deprive any individual of employment oppor­
tunities or otherwise adversely affect his status as an
employee.’ ” Id., at 62 (quoting 42 U. S. C. §2000e–2(a)
(emphasis deleted)). In contrast, Title VII’s antiretaliation
provision prohibits an employer from “ ‘discriminat[ing]
against any of his employees’ ” for engaging in protected
conduct, without specifying the employer acts that are
prohibited. 548 U. S., at 62 (quoting §2000e–3(a) (empha­
sis deleted)). Based on this textual distinction and our
understanding of the antiretaliation provision’s purpose,
we held that “the antiretaliation provision, unlike the
substantive provision, is not limited to discriminatory
actions that affect the terms and conditions of employ­
ment.” Id., at 64. Rather, Title VII’s antiretaliation pro­
vision prohibits any employer action that “well might have
dissuaded a reasonable worker from making or supporting
a charge of discrimination.” Id., at 68 (internal quotation
marks omitted).
   We think it obvious that a reasonable worker might be
dissuaded from engaging in protected activity if she knew
that her fiancé would be fired. Indeed, NAS does not
dispute that Thompson’s firing meets the standard set
forth in Burlington. Tr. of Oral Arg. 30. NAS raises the
concern, however, that prohibiting reprisals against third
parties will lead to difficult line-drawing problems con­
cerning the types of relationships entitled to protection.
Perhaps retaliating against an employee by firing his
fiancée would dissuade the employee from engaging in
protected activity, but what about firing an employee’s
girlfriend, close friend, or trusted co-worker? Applying the
Burlington standard to third-party reprisals, NAS argues,
4      THOMPSON v. NORTH AMERICAN STAINLESS, LP

                      Opinion of the Court

will place the employer at risk any time it fires any em­
ployee who happens to have a connection to a different
employee who filed a charge with the EEOC.
   Although we acknowledge the force of this point, we do
not think it justifies a categorical rule that third-party
reprisals do not violate Title VII. As explained above, we
adopted a broad standard in Burlington because Title
VII’s antiretaliation provision is worded broadly. We
think there is no textual basis for making an exception to
it for third-party reprisals, and a preference for clear rules
cannot justify departing from statutory text.
   We must also decline to identify a fixed class of relation­
ships for which third-party reprisals are unlawful. We
expect that firing a close family member will almost al­
ways meet the Burlington standard, and inflicting a
milder reprisal on a mere acquaintance will almost never
do so, but beyond that we are reluctant to generalize. As
we explained in Burlington, 548 U. S., at 69, “the signifi­
cance of any given act of retaliation will often depend upon
the particular circumstances.” Given the broad statutory
text and the variety of workplace contexts in which re­
taliation may occur, Title VII’s antiretaliation provision is
simply not reducible to a comprehensive set of clear rules.
We emphasize, however, that “the provision’s standard for
judging harm must be objective,” so as to “avoi[d] the
uncertainties and unfair discrepancies that can plague a
judicial effort to determine a plaintiff’s unusual subjective
feelings.” Id., at 68–69.
                            III
  The more difficult question in this case is whether
Thompson may sue NAS for its alleged violation of Title
VII. The statute provides that “a civil action may be
brought . . . by the person claiming to be aggrieved.” 42
U. S. C. §2000e–5(f)(1). The Sixth Circuit concluded that
this provision was merely a reiteration of the requirement
                 Cite as: 562 U. S. ____ (2011)            5

                     Opinion of the Court

that the plaintiff have Article III standing. 567 F. 3d, at
808, n. 1. We do not understand how that can be. The
provision unquestionably permits a person “claiming to be
aggrieved” to bring “a civil action.” It is arguable that the
aggrievement referred to is nothing more than the mini­
mal Article III standing, which consists of injury in fact
caused by the defendant and remediable by the court. See
Lujan v. Defenders of Wildlife, 504 U. S. 555, 560–561
(1992). But Thompson’s claim undoubtedly meets those
requirements, so if that is indeed all that aggrievement
consists of, he may sue.
  We have suggested in dictum that the Title VII ag­
grievement requirement conferred a right to sue on all
who satisfied Article III standing. Trafficante v. Metro
politan Life Ins. Co., 409 U. S. 205 (1972), involved the
“person aggrieved” provision of Title VIII (the Fair Hous­
ing Act) rather than Title VII. In deciding the case, how­
ever, we relied upon, and cited with approval, a Third
Circuit opinion involving Title VII, which, we said, “con­
cluded that the words used showed ‘a congressional
intention to define standing as broadly as is permitted by
Article III of the Constitution.’ ” Id., at 209 (quoting
Hackett v. McGuire Bros., Inc., 445 F. 2d 442, 446 (1971)).
We think that dictum regarding Title VII was too expan­
sive. Indeed, the Trafficante opinion did not adhere to it
in expressing its Title VIII holding that residents of an
apartment complex could sue the owner for his racial
discrimination against prospective tenants. The opinion
said that the “person aggrieved” of Title VIII was coexten­
sive with Article III “insofar as tenants of the same hous
ing unit that is charged with discrimination are con
cerned.” 409 U. S., at 209 (emphasis added). Later
opinions, we must acknowledge, reiterate that the term
“aggrieved” in Title VIII reaches as far as Article III per­
mits, see Bennett v. Spear, 520 U. S. 154, 165–166 (1997);
Gladstone, Realtors v. Village of Bellwood, 441 U. S. 91,
6      THOMPSON v. NORTH AMERICAN STAINLESS, LP

                      Opinion of the Court

109 (1979), though the holdings of those cases are com­
patible with the “zone of interests” limitation that we
discuss below. In any event, it is Title VII rather than
Title VIII that is before us here, and as to that we are
surely not bound by the Trafficante dictum.
  We now find that this dictum was ill-considered, and we
decline to follow it. If any person injured in the Article III
sense by a Title VII violation could sue, absurd conse­
quences would follow. For example, a shareholder would
be able to sue a company for firing a valuable employee for
racially discriminatory reasons, so long as he could show
that the value of his stock decreased as a consequence. At
oral argument Thompson acknowledged that such a suit
would not lie, Tr. of Oral Arg. 5–6. We agree, and there­
fore conclude that the term “aggrieved” must be construed
more narrowly than the outer boundaries of Article III.
  At the other extreme from the position that “person
aggrieved” means anyone with Article III standing, NAS
argues that it is a term of art that refers only to the em­
ployee who engaged in the protected activity. We know of
no other context in which the words carry this artificially
narrow meaning, and if that is what Congress intended it
would more naturally have said “person claiming to have
been discriminated against” rather than “person claiming
to be aggrieved.” We see no basis in text or prior practice
for limiting the latter phrase to the person who was the
subject of unlawful retaliation. Moreover, such a reading
contradicts the very holding of Trafficante, which was that
residents of an apartment complex were “person[s] ag­
grieved” by discrimination against prospective tenants.
We see no reason why the same phrase in Title VII should
be given a narrower meaning.
  In our view there is a common usage of the term “person
aggrieved” that avoids the extremity of equating it with
Article III and yet is fully consistent with our application
of the term in Trafficante. The Administrative Procedure
                 Cite as: 562 U. S. ____ (2011)            7

                     Opinion of the Court

Act, 5 U. S. C. §551 et seq., authorizes suit to challenge a
federal agency by any “person . . . adversely affected or
aggrieved . . . within the meaning of a relevant statute.”
§702. We have held that this language establishes a
regime under which a plaintiff may not sue unless he
“falls within the ‘zone of interests’ sought to be protected
by the statutory provision whose violation forms the legal
basis for his complaint.” Lujan v. National Wildlife Fed
eration, 497 U. S. 871, 883 (1990). We have described the
“zone of interests” test as denying a right of review “if
the plaintiff’s interests are so marginally related to or in­
consistent with the purposes implicit in the statute that it
cannot reasonably be assumed that Congress intended to
permit the suit.” Clarke v. Securities Industry Assn., 479
U. S. 388, 399–400 (1987). We hold that the term “ag­
grieved” in Title VII incorporates this test, enabling suit
by any plaintiff with an interest “arguably [sought] to be
protected by the statutes,” National Credit Union Admin.
v. First Nat. Bank & Trust Co., 522 U. S. 479, 495 (1998)
(internal quotation marks omitted), while excluding plain­
tiffs who might technically be injured in an Article III
sense but whose interests are unrelated to the statutory
prohibitions in Title VII.
   Applying that test here, we conclude that Thompson
falls within the zone of interests protected by Title VII.
Thompson was an employee of NAS, and the purpose of
Title VII is to protect employees from their employers’
unlawful actions. Moreover, accepting the facts as alleged,
Thompson is not an accidental victim of the retaliation—
collateral damage, so to speak, of the employer’s unlawful
act. To the contrary, injuring him was the employer’s
intended means of harming Regalado. Hurting him was
the unlawful act by which the employer punished her. In
those circumstances, we think Thompson well within the
zone of interests sought to be protected by Title VII. He is
a person aggrieved with standing to sue.
8      THOMPSON v. NORTH AMERICAN STAINLESS, LP

                     Opinion of the Court

                      *    *    *
  The judgment of the Sixth Circuit is reversed, and the
case is remanded for further proceedings consistent with
this opinion.
                                          It is so ordered.

  JUSTICE KAGAN took no part in the consideration or
decision of this case.
                 Cite as: 562 U. S. ____ (2011)           1

                   GINSBURG, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 09–291
                         _________________


     ERIC L. THOMPSON, PETITIONER v. NORTH

             AMERICAN STAINLESS, LP

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE SIXTH CIRCUIT

                      [January 24, 2011] 


   JUSTICE GINSBURG, with whom JUSTICE BREYER joins,
concurring.
   I join the Court’s opinion, and add a fortifying observa
tion: Today’s decision accords with the longstanding views
of the Equal Employment Opportunity Commission
(EEOC), the federal agency that administers Title VII. In
its Compliance Manual, the EEOC counsels that Title VII
“prohibit[s] retaliation against someone so closely related
to or associated with the person exercising his or her
statutory rights that it would discourage or prevent the
person from pursuing those rights. ” Brief for United
States as Amicus Curiae 12–13 (quoting EEOC Compli
ance Manual §8–II(C)(3) (1998)). Such retaliation “can be
challenged,” the Manual affirms, “by both the individual
who engaged in protected activity and the relative, where
both are employees.” Id., at 25–26 (quoting Compliance
Manual §8–II(B)(3)(c)). The EEOC’s statements in the
Manual merit deference under Skidmore v. Swift & Co.,
323 U. S. 134 (1944). See Federal Express Corp. v.
Holowecki, 552 U. S. 389, 399–400 (2008). The EEOC’s
interpretation of Title VII, I further note, is consistent
with interpretations of analogous statutes by other federal
agencies. See, e.g., NLRB v. Advertisers Mfg. Co., 823 F.
2d 1086, 1088–1089 (CA7 1987) (adopting NLRB’s position
that retaliation against a relative violates the National
2     THOMPSON v. NORTH AMERICAN STAINLESS, LP

                  GINSBURG, J., concurring

Labor Relations Act); Tasty Baking Co. v. NLRB, 254 F. 3d
114, 127–128 (CADC 2001) (same), cited in Brief for
United States as Amicus Curiae 11.